Dismissed and Opinion filed April 10, 2003








Dismissed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00245-CR
____________
 
RODOLFO
FLORES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris
County, Texas
Trial
Court Cause No. 924,829
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
sexual assault of a child 
on February 3, 2003.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to 30 years= imprisonment in the Texas Department of Criminal Justice,
Institutional Division.  Appellant filed a
pro se notice of appeal.  Because
appellant has no right to appeal, we dismiss. 





The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).